DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.

Claim Status
3.  The amendment, filed 12/01/21, has been entered. Claims 1-51 are pending. Claim 1 is amended.

4.  As amended, claim 1 is allowable. Claims 18-51, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Inventions I, II and III, as set forth in the Office action mailed on 05/04/21, is hereby withdrawn and claims 18-51 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 07/07/21:
The objection of claim 1, found on page 2 at paragraph 4, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 1-4 and 9-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 3 at paragraph 6, is withdrawn in light of Applicant’s persuasive arguments that the genus of H. influenzae OppA and LapB proteins show little structural variation and share the common attribute of being recognized by Th17 T cells raised against one of their members; and as such, the skilled artisan would expect that OppA and LapB proteins from any H. influenzae strain would similarly induce protective Th17 T-cell responses against multiple other strains of H. influenzae (see Remarks, page 10).


EXAMINER’S AMENDMENT
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Kathryn Doyle on 02/08/22 (see Interview Summary, attached).

8.  The application has been amended as follows: 

Claim 18. (Currently Amended) A method of treating a subject at risk for developing a H. influenzae infection, the method comprising administering to the subject an effective amount of a composition comprising H. influenzae protein OppA and H. influenzae protein LapB.

Claim 35. (Currently Amended) A method of treating a subject, wherein the subject is infected with H. influenza, the method comprising administering to the subject an effective amount of a composition comprising H. influenzae protein OppA and H. influenzae protein LapB.

Allowable Subject Matter
9.  Claims 1-51 are allowed.

10.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest methods comprising administering an effective amount of a composition comprising both Haemophilus influenzae oligopeptide binding protein A (OppA) and H. influenzae lipopolysaccharide assembly protein B (LapB).

Fleischmann et al. 2003 (US 6,528,289) and Masignani et al. 2010 (US 2010/0034822). 
Fleischmann teaches the entire genome of Haemophilus influenzae and identifies over 1700 protein coding fragments thereof, but does not fairly suggest particular sequences corresponding to Haemophilus influenzae oligopeptide binding protein A (OppA) together with H. influenzae lipopolysaccharide assembly protein B (LapB) for a composition to be administered to immunize and/or treat subjects in need thereof.  Similarly, Masignani et al. identify over 3700 polypeptides but do not fairly suggest the combination of H. influenzae OppA and LapB for use in a composition to be administered to immunize and/or treat subjects in need thereof. 

12.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by 

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
February 8, 2022